Citation Nr: 1452632	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  14-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a timely substantive appeal was filed on the issue of whether new and material evidence had been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC).


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served from November 1942 to June 1946.  The appellant is his surviving spouse.

Pursuant to her application to reopen the previously denied claim, the appellant submitted documents in July 2009 which were yellowed, wrinkled, and aged, and carried dates mostly on the 1940s.  In June 2011, VA issued an administrative decision finding the documents to be fraudulent and having been "subjected to artificial aging methods that are easily available using materials such as coffee, tea, milk, or lemon juice."  

As the submission of falsified documents is considered fraud, the appellant was determined to have forfeited, under the provisions of 38 U.S.C.A. § 6103(a), all rights, claims, and benefits under the laws administered by VA.  She submitted a notice of disagreement to that decision in June 2011; however she did not perfect her appeal.  For the purposes of clarification, an appeal regarding the timeliness of an appeal on the matter forfeited has itself not been appealed, and thus is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was notified in May 2009 of a RO decision which denied her application to reopen a claim for DIC based on the cause of the Veteran's death.

2.  The appellant filed a timely notice of disagreement (NOD) in July 2009 within one year of the May 2009 decision, and was notified of a June 2011 statement of the case (SOC) on June 28, 2011.
 
3.  A substantive appeal was received by the RO on September 2, 2011 - more than 60 days after notice and issuance of the June 2011 SOC.


CONCLUSION OF LAW

The criteria for a timely filed substantive appeal have not been met.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 20.200, 20.202 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 (2014).  The decision as to the timeliness and adequacy of a substantive appeal will be made by the Board.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.101(c), (d) .

Under VA regulations, an appeal consists of a timely filed written NOD and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2014).

The substantive appeal must be filed within 60 days from the date that notification of an SOC is sent to the claimant, or within the remainder of the one-year period from the date of mailing of the notification of the original determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC, and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.302(b).  

An extension of the 60-day deadline to file the substantive appeal may be granted for good cause shown; and a request for such an extension must be made in writing prior to the expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2014).  The RO may close an appeal without notice to an appellant for failure to respond to an SOC within the period allowed.  38 C.F.R. § 19.32 (2014).

In December 2008, the appellant sought to reopen a previously denied claim of service connection for the cause of her late husband's death.  A decision was issued in May 2009 denying that claim, and in July 2009, she submitted a timely NOD to that denial.  An SOC was sent to the appellant on June 28, 2011, and on September 2, 2011, VA received her VA From 9 "Appeal to Board of Veterans' Appeals."

VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Here, however, appellant's substantive appeal was received 66 days after she was sent the corresponding SOC.  She has made no argument or suggestion that she did not receive the SOC, and further she has made not contention that she filed a timely request for an extension of time to file a substantive appeal under 38 C.F.R. § 20.303.

Based on the foregoing, the evidence does not show that any documentation was received from the appellant that could constitute a timely substantive appeal, nor is there a basis to waive the issue of timeliness of the substantive appeal.  Accordingly, a timely substantive appeal of the May 2009 RO decision was not received.  As such, the appellant did not perfect a timely appeal, on the issue of whether new and material evidence had been received to reopen a claim of service connection for the cause of the Veteran's death.  The appeal is denied.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The timeliness and adequacy of substantive appeal is a jurisdictional matter and is governed by the interpretation of law.  In such a case, the VCAA has no application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).


ORDER

The appellant's substantive appeal of a May 2009 RO decision was untimely and the underlying RO decision is final.  The appeal is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


